IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 85 WM 2015
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
WAYNE PETTAWAY,                               :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 24th day of December, 2015, the Application for Extraordinary

Relief and the Application for Relief are DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.